Citation Nr: 1601895	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1974.  The Veteran died in September 2010, and the Appellant is his surviving spouse. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran and his spouse testified at a March 2009 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

A Certificate of Death associated with the claims file demonstrates that the Veteran died on September [redacted], 2010.  In September 2010, based on a Report of General Information, the RO determined that the Appellant applied for and was a proper substitute as claimant with respect to the Veteran's claims (the Appellant had filed a prior VA Form 21-534, which was premature and consequently invalid).  As such, as in the prior Board remand, the Board finds that the Appellant has been substituted as the claimant with respect to the issue on appeal and thus the Board has framed the issue accordingly.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000(a) (2015). 

The Board notes that a detailed discussion as to the adjudicative history of this case has been provided in the prior Board remands.  Nonetheless an abbreviated history will be provided here.  In May 2009, the Board remanded the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hepatitis C, entitlement to service connection for a psychiatric disorder, and entitlement to service connection for PTSD for additional development.  In December 2011, the Board dismissed the Veteran's claims due to his death; however, as noted above, the Appellant has now been properly substituted as a claimant.  The case again came before the Board in February 2013, and the Board properly noted the claims for service connection for PTSD and for an acquired psychiatric disorder were a single claim, as a claim for any mental disability may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In February 2013, the Board remanded the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hepatitis C, for accrued benefits purposes, and entitlement to service connection for an acquired psychiatric disorder, including PTSD, for accrued benefits purposes for additional development.  Thereafter, in a September 2013 rating decision, entitlement to service connection for hepatitis C was granted, and as this is considered a full grant with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The remaining claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, for accrued benefits purposes, was again before the Board in January 2014 and September 2014 when it was again remanded for additional development and consideration.  It now returns for appellate review.



FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that an acquired psychiatric disorder, diagnosed as depressive disorder, NOS, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for an acquired psychiatric disability.  This represents a complete grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board notes the Veteran had a psychiatric diagnosis during the pendency of his claim.  Specifically, an August 2005 VA treatment record, dated a few days before the Veteran filed his claims for PTSD and depression, in August 2005, diagnosed mood disorder, not otherwise specified (NOS) and psychosis NOS and ruled out other disorders including PTSD.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, these diagnoses were not endorsed in more recent VA treatment records.  August 2005 VA treatment records also noted a history of depression.  An October 2005 social security assessment diagnosed PTSD.  A January 2010 VA treatment record noted diagnosis of depression and in another January 2010 VA treatment record the Veteran complained of depression.  A February 2010 VA treatment record documented an impression of depression, NOS.  A May 2010 VA mental disorders examination report diagnosed depressive disorder, NOS.  An August 2010 VA treatment record listed depressive disorder, NOS as an active problem.  Other VA treatment records also noted treatment for depression.  With respect to PTSD, a September 2013 VA medical opinion stated there was a lack of consistent evidence to confirm a diagnosis of PTSD as only one provider actually diagnosed PTSD in late 2005 and many factors were not addressed during the examination that diagnosed PTSD, including the Veteran's history of polysubstance dependence, and that the examination itself conducted during a period of time when he had several bouts of delirium.  Thus, the Board finds the Veteran, has an acquired psychiatric disorder, best characterized and most recently diagnosed as depressive disorder, NOS.

The Veteran's entrance examination took place in September 1971.  No psychiatric disability of any type was noted on the entrance examination; although on a September 1971 Report of Medical History, the Veteran affirmatively checked the box related to depression or excessive worry.  However, as such was not endorsed as defect or diagnosis upon examination, the presumption of soundness attaches.  In a July 1974 Report of Medical History, conducted at separation from service, the Veteran reported an attempted suicide in 1969 while a senior in high school.  In an August 2013 opinion, a VA examiner noted there was evidence that the Veteran's mental health issues started before he entered the service as he acknowledged a suicide attempt in April 1969.  In March 2014, the same examiner found there was clear evidence that the Veteran's mental health issues started before he entered the service, as he very openly acknowledged a suicide attempt in April 1969.  In December 2014, the same examiner stated it was at least as likely as not that the Veteran's mental health issues started before he entered the service as he openly acknowledged a suicide attempt in April 1969, which was very clear evidence of significant mental illness.  Significantly, however, other than a subjective report of a suicide attempt, no specific disability has been identified by the Veteran, Appellant, or a clinician to clearly and unmistakably pre-exist service based on objective evidence.  Notably, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Thus, based on the evidence of record, the Board finds that there is not clear and unmistakable evidence of an acquired psychiatric disability pre-existing service.  Therefore, the first prong necessary to rebut the presumption of soundness has not been met.  As such, discussion of the second prong (i.e. clear and unmistakable evidence of no aggravation of a pre-existing acquired psychiatric disability during service) is rendered moot.

As the presumption of soundness on entrance to service has not been rebutted, the Veteran's claim may not be considered on the basis of aggravation of a pre-existing disability.  Rather, the claim must be considered solely on a direct-incurrence basis.  Of record is a March 2010 VA mental disorders examination report with addendum opinions dated in August 2013, March 2014 and December 2014.  The March 2010 VA mental disorders examination report stated, in pertinent, part, the Veteran reported problems with depression mostly as it related to his frustration about not being able to do the physical things he was once able to do and there no record of mental health treatment in the service but he did have chemical dependency problems.  In an August 2013 medical opinion, the VA examiner stated the Veteran was noted to have emotional issues in 1974 as he was seen with his wife for couples counseling.  The August 2013 VA examiner noted, in part, that very little was said about the Veteran's mental health issues in the service treatment records, other than that some testing showed he may have had more problems than he openly acknowledged when interviewed and that the two Report of Medical Examination documents (one at enlistment and one at discharge) noted sleep difficulties and concerns about depression/anxiety at both times.  The August 2013 VA examiner stated depression is not uncommon in people with chronic medical problems and chronic chemical dependency problems.

In March 2014, the VA examiner opined in part, that regarding the couples counseling in 1974, around the time of discharge, the Veteran's issues were due to transient marital problems, and not due to something that occurred in the military.  In December 2014, the VA examiner stated in part, in regard to the diagnosed depression in relation to the Veteran's in-service absence without official leave (AWOL) incidents and marital therapy around that time, the notes from those sessions indicated that the Veteran received a compassionate reassignment to help deal with his wife's issues, and less so his own and the focus of treatment, according to the notes, was his wife's issues and the distress they were causing in the marriage.  The December 2014 VA examiner stated in part, that it would be mere speculation to make any intelligent connection between substance abuse and depression during service as the records do reflect subsequent severe chemical dependency problems following service, but it would be mere speculation to make a causative connection between substance abuse in the service and depression in the service.  However, the December 2014 VA examiner also stated, it was not uncommon for individuals with chemical dependency to have mood problems caused by ongoing use of mood-altering substances.

The Board finds the Veteran's service treatment records do reflect psychiatric problems.  Specifically, a November 1973 record within the Veteran's service treatment records documented weekly counseling sessions would be profitable with both husband and wife.  Another November 1973 record stated the Veteran and his wife would benefit from outpatient psychotherapy.  A December 1973 record recommended continued sessions for the Veteran and his wife as they had psychological problems that not only impaired their personal lives but also their marriage.  Another December 1973 record stated the Veteran's own emotional disturbance was more noticeable in testing than during the interview when the focus had been on his wife's complaints.  A July 1974 record stated it was in the best interest of all that the Veteran be granted a compassionate reassignment, as he and wife were undergoing psychiatric counseling.  The July 1974 record further stated that both psychologists agreed that Veteran had an emotional disturbance and one psychologist stated testing gave evidence for a degree of emotional disturbance that would probable make the Veteran unreliable in his service duties.  The July 1974 Report of Medical History at separation completed by the Veteran indicated depression or excessive worry and an attachment explained that since October 1973 the Veteran had been receiving treatment in Minneapolis for such.  The Veteran's DD-214 also reflects time lost due to excessive leave use and being AWOL.  Lastly, a July 1974 service record reflects the Veteran received a hardship discharge.  

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In March 2009, the Veteran testified his psychiatric problems onset during service and in particular identified a time period when his wife had a miscarriage.  The Veteran is competent to testify as to these observable symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, in March 2009 the Veteran's spouse also testified she met her husband prior to service when he was a friendly, outgoing person, but that when he came back from overseas, he was moody violent, and drank a lot.  She also testified that when he was stationed in Savanna, Illinois, she had a miscarriage, and wanted him to come home, but that his commanding officer would not let him, so he went AWOL to be with her, which she believes contributed to his depression.  In an April 2009 statement, the Veteran's spouse reiterated that the Veteran had been depressed since he was in the Army, although he did not seek treatment for it or for PTSD while in the service because he would not admit he had any mental health problems.  In a March 2009 statement, the Veteran's daughter stated her father had been an alcoholic and suffered from PTSD all her life and he had attempted suicide on more than one occasion.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's testimony and his family's statements regarding the onset of his symptoms pertaining to his psychiatric problems to be credible and they are accorded significant evidentiary weight.  Such are also supported by the evidence of record which documented the Veteran had time lost due to excessive leave and being AWOL.  Moreover, although the VA examiner who provided the May 2010 mental disorders examination report and addendum opinion indicated the Veteran's in-service counseling was only with respect to his wife, the records do in fact indicate the Veteran himself had an emotional disturbance.  Additionally, as noted above the examiner, in March 2014, appeared to try to link the Veteran's problems to an event in-service instead of merely finding that such onset during service, as he noted in part, that the Veteran's issues were not due to something that occurred in the military.  Therefore, the Board finds the evidence, which reflects the Veteran's psychiatric symptoms onset during service, is sufficient to outweigh the opinion of the VA examiner in the May 2010 mental disorders examination report and addendum opinions.

Accordingly, when reasonable doubt is resolved in the Veteran's favor, the Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as depressive disorder, NOS.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection an acquired psychiatric disorder, diagnosed as depressive disorder, NOS, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


